The majority opinion relies on Schuman v. Westbrook, but there the evidence of insanity was uncontradicted. Here the lay testimony is so evenly balanced that the medical evidence given by Dr. Jackson becomes the pivotal factor. If his testimony were admissible I should agree to reversal, but I think the chancellor properly refused to consider it.
The only effect of Ark. Stats. (1947), 28-907 is to permit the introduction of certified copies of public records or excerpts "with like effect as the originals thereof." Here no certified copy of the record was offered. Dr. Jackson testified on the basis of the hospital records, but he does not even purport to quote their exact language. His evidence is in his own words and amounts to no more than his interpretation of the substance of these records. We have consistently held such testimony inadmissible, requiring that the record itself or a certified copy be offered. Halliburton v. Fletcher, 22 Ark. 453; State v. Songer, 76 Ark. 169, 88 S.W. 903; Bridwell v. Davis, 206 Ark. 445, 175 S.W.2d 992. I can see no practical reason for extending the scope of the established rule, and I deeply regret any pronouncement which tends to unsettle the Arkansas law by disregarding existing precedents.